Name: Commission Regulation (EEC) No 1525/90 of 6 June 1990 amending Regulation (EEC) No 788/86 fixing the free-at- Spanish-frontier values applicable to imports of certain cheeses originating in and consigned from Switzerland for the 1990/91 milk year
 Type: Regulation
 Subject Matter: Europe;  trade policy;  prices;  processed agricultural produce
 Date Published: nan

 7 . 6 . 90 Official Journal of the European Communities No L 144/ 15 COMMISSION REGULATION (EEC) No 1525/90 of 6 June 1990 amending Regulation (EEC) No 788/86 fixing the free-at-Spanish-frontier values applicable to imports of certain cheeses originating in and consigned from Switzerland for the 1990/91 milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Decision 86/559/EEC of 15 September 1986 on the conclusion of the Agreements in the form of Exchange of Letters between the European Economic Community and the Swiss Confederation concerning agriculture and fisheries ('), and in particular section I (a) in Exchange of Letters No 3, Whereas the said section I (a) of the Exchange of Letters states that Switzerland undertakes to observe, where applicable, a free-at-Spanish-frontier value for imports of certain cheeses originating in and consigned from its territory ; Whereas Commission Regulation (EEC) No 788/86 (2), as last amended by Regulation (EEC) No 2431 /88 (3), sets the free-at-Spanish-frontier values applicable to imports of certain cheeses originating in and consigned from Switzerland ; Whereas Commission Regulation (EEC) No 1278/90 (4) adopts the accession compensatory amounts for milk and milk products applying to trade with Spain in the 1990/91 marketing year ; whereas the corresponding adjustments should therefore be made in the free-at-Spanish-frontier values for imports of certain cheeses originating in and consigned from Switzerland ; Whereas the increase in the free-at-Spanish-frontier values due to the reduction in the accession compensatory amounts is, however, limited by the level of values to be complied with on import of the products in question into the Community of Ten ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 788/86 is hereby replaced by the following : Article 1 The free-at-Spanish-frontier values for imports of certain cheeses originating in and consigned from Switzerland that are accompanied by a licence shall be : Description Free-at-frontier value in ecus per 100 kg net weight Emmental , Gruyere, Sbrinz, Appenzell, Vacherin fribourgeois and Tete de moine, not grated or powdered, of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the other cases, falling within combined nomenclature subheadings ex 0406 90 1 3, ex 0406 90 15 and ex 0406 90 17 :  whole cheeses with rind, of a free-at-frontier value of not less than 348,56 (') (') OJ No L 328, 22. 11 . 1986, p. 98 , 0 OJ No L 74, 19 . 3 . 1986, p. 20 . (3) OJ No L 210, 3 . 8 . 1988, p. 6 . (4) OJ No L 126, 16 . 5 . 1990, p. 13 . No L 144/ 16 Official Journal of the European Communities 7. 6 . 90 Description Free-at-frontier value in ecus per 100 kg net weight 372,70 (') 372,70 (2) 396,84 (2) 430,63 R  pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than Emmental, Gruyere, Sbrinz, Appenzell, Vacherin fribourgeois and Tete de moine, not grated or powdered, of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the other cases, falling within combined nomenclature subheadings ex 0406 90 1 3, ex 0406 90 15 and ex 0406 90 17 :  whole cheeses with rind, of a free-at-frontier value of not less than  pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of not less than 1 kg and a free-at-frontier value of not less than  pieces packed in vacuum or inert gas of a net weight of not more than 450 g and of a free-at-frontier value of net less than Glarus herb, cheese (known as Schabziger), made from skimmed milk and mixed with finely ground herbs, falling within combined nomenclature subheadings 0406 20 10 and 0406 90 19 Tilsit, of a fat content, by weight, in the dry matter not exceeding 48 % , falling within combined nomenclature subheading ex 0406 90 25 Tilsit, of a fat content by weight, in the dry matter exceeding 48 %, falling within combined nomenclature subheading ex 0406 90 25 Processed cheese, not grated or powdered, in the blending of which only Emmental, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a fat content by weight in the dry matter not exceeding 56 % , falling within combined nomenclature subheading 0406 30 10 and of a free-at-frontier value of not less than 242,58 (') Products corresponding to those specified in point (c) of Annex I to Commission Regulation (EEC) No 1767/82 (2) Products corresponding to those specified in point (d) of Annex I to Commission Regulation (EEC) No 1767/82.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission